DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the flame retardant agent infused into the foam" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5, from which claim 7 depends, includes a flame retardant agent.  However, claim 5 does not claim a flame retardant agent infused into the foam.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent Application No. 2019/0266335) in view of Hulten et al. (US Patent Application No. 2018/0345059).
Regarding claim 1, Robinson teaches a modular integrated construction joint (page 1, paragraph [0011]) comprising a first building module; a second building module or a structural wall (page 2, paragraphs [0025], [0026], page 9, paragraph [0071]); a joint between the first building module and the second building module or structural wall including a flexible seamless stitching system having high fire resistance and smoke resistance in one direction and high water resistance in an opposite direction (page 1, paragraphs [0025], [0026]), the stitching system comprising an injectable intumescent firestop foam with a closed cell structure, wherein the flexible intumescent firestop foam has a filling depth of at least 30 mm, and the intumescent firestop foam has a thermal conductivity in a range of 0.03-0.08 W/(mK) (page 2, paragraphs [0026], [0027], page 7, paragraph [0060]); and a liquid applied waterproof coating, wherein the liquid applied waterproof coating has a fracture elongation of at least 400%, a tensile strength of at least 1.5 MPa of a tensile strength, and a tensile adhesive strength of at least 0.8 MPa (page 9, paragraph [0075]); wherein the seamless stitching system has a movement accommodation capability of approximately 20% to 50%, and wherein the flexible seamless stitching system can accommodate an irregular joint surface (page 2, paragraphs [0026], [0027]).
Robinson fails to teach a flexible moisture curable smokestop joint sealant on top of the firestop foam with a fracture elongation of at least 700%, wherein the smokestop joint sealant has a filling depth that is at least half of the joint width, a tensile strength of at least 1.5 MPa, and a tensile adhesion strength of at least 0.5 MPa.  However, Hulteen et al. teach a construction comprising a flexible moisture curable smokestop joint sealant on top of the firestop foam with a fracture elongation of at least 700% (page 2, paragraphs [0028], [0030], [0035], [0037]), wherein the smokestop joint sealant has a f filling depth that is at least half of the joint width (page 4, paragraphs [0051], [0053], [0054]), a tensile strength of at least 1.5 MPa, and a tensile adhesion strength of at least 0.5 MPa (page 4, paragraphs [0058], [0059]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the joint sealant of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 2, Robinson teaches wherein the flexible intumescent firestop foam is a two-component injectable/spreadable, halogen-free, water-blown, flame retardant and flexible polyurethane foam (page 9, paragraph [0074]).
Regarding claim 3, Robinson fails to teach wherein the flexible intumescent firestop foam comprises a flame retardant polyol mixture and an isocyanate compound.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a  flexible polyurethane foam wherein the flexible intumescent firestop foam comprises a flame retardant polyol mixture and an isocyanate compound (page 2, paragraph [0038]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 4, Robinson fails to teach wherein the isocyanate compound is selected from one or more of aromatic polyisocyanates, aliphatic polyisocyanates, cycloaliphatic polyisocyanates, heterocyclic polyisocyanates, toluene diisocyanate (TDI), methylene diphenyl diisocyanate (MDI), or a combination thereof; and wherein the isocyanate compound has an NCO content of 15 to 50 wt%.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a  flexible polyurethane foam wherein the flexible intumescent firestop foam comprises a flame retardant polyol mixture and an isocyanate compound (page 2, paragraph [0038]), wherein the isocyanate compound is selected from cycloaliphatic polyisocyanates and methylene diphenyl diisocyanate (MDI) and wherein the isocyanate compound has an NCO content of 15 to 50 wt% (page 3, paragraph [0039]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding 5, Robinson fails to teach wherein the polyol mixture comprises 100 parts by weight of polyether polyol; 1 to 5 parts of water; 30 to 50 parts of flame retardant; 0 to 10 parts of thermal insulation filler; 2 to 6 parts of chain extender; 0.1 to 1.0 parts of silicone foam stabilizer; 0.3 to 1.0 parts of a UV absorber; 0.1 to 5 parts of thermal stabilizer; and 0.1 to 3.0 parts of catalyst.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a  flexible polyurethane foam wherein the flexible intumescent firestop foam comprises a flame retardant polyol mixture and an isocyanate compound (page 2, paragraph [0038]), wherein the polyol mixture comprises 100 parts by weight of polyether polyol; 1 to 5 parts of water; 30 to 50 parts of flame retardant; 0 to 10 parts of thermal insulation filler; 2 to 6 parts of chain extender; 0.1 to 1.0 parts of silicone foam stabilizer; 0.3 to 1.0 parts of a UV absorber; 0.1 to 5 parts of thermal stabilizer; and 0.1 to 3.0 parts of catalyst (page 2, paragraphs [0030], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 6, Robinson fails to teach wherein the polyether polyol comprises a hydroxyl value of 20 to 60 mg KOH/g and a flame retardant polyol.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a  flexible polyurethane foam wherein the flexible intumescent firestop foam comprises a flame retardant polyol mixture and an isocyanate compound (page 2, paragraph [0038]), wherein the polyol mixture comprises 100 parts by weight of polyether polyol; 1 to 5 parts of water; 30 to 50 parts of flame retardant; 0 to 10 parts of thermal insulation filler; 2 to 6 parts of chain extender; 0.1 to 1.0 parts of silicone foam stabilizer; 0.3 to 1.0 parts of a UV absorber; 0.1 to 5 parts of thermal stabilizer; and 0.1 to 3.0 parts of catalyst (page 2, paragraphs [0030], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]), wherein the polyether polyol comprises a hydroxyl value of 20 to 60 mg KOH/g and a flame retardant polyol (page 2, paragraphs [0030], [0034], page 3, paragraph [0040]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 7, Robinson fails to teach wherein the flame retardant agent infused into the foam is selected from one or more of expanded graphite, magnesium hydroxide, ammonium polyphosphate, aluminum oxides, hydroxides, iron compounds, molybdenum trioxide or mixtures, nitrogen-based compounds, water-based aluminum trihydrate, or a combination thereof.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a  flexible polyurethane foam wherein the flexible intumescent firestop foam comprises a flame retardant polyol mixture and an isocyanate compound (page 2, paragraph [0038]), wherein the polyol mixture comprises 100 parts by weight of polyether polyol; 1 to 5 parts of water; 30 to 50 parts of flame retardant; 0 to 10 parts of thermal insulation filler; 2 to 6 parts of chain extender; 0.1 to 1.0 parts of silicone foam stabilizer; 0.3 to 1.0 parts of a UV absorber; 0.1 to 5 parts of thermal stabilizer; and 0.1 to 3.0 parts of catalyst (page 2, paragraphs [0030], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]), wherein the flame retardant agent infused into the foam is ammonium polyphosphate (page 2, paragraph [0034]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 8, Robinson fails to teach wherein the thermal insulation filler comprises hollow glass beads, hollow ceramic beads and silica aerogel powder.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a  flexible polyurethane foam wherein the flexible intumescent firestop foam comprises a flame retardant polyol mixture and an isocyanate compound (page 2, paragraph [0038]), wherein the polyol mixture comprises 100 parts by weight of polyether polyol; 1 to 5 parts of water; 30 to 50 parts of flame retardant; 0 to 10 parts of thermal insulation filler; 2 to 6 parts of chain extender; 0.1 to 1.0 parts of silicone foam stabilizer; 0.3 to 1.0 parts of a UV absorber; 0.1 to 5 parts of thermal stabilizer; and 0.1 to 3.0 parts of catalyst (page 2, paragraphs [0030], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]), wherein the thermal insulation filler comprises silica aerogel powder (page 4, paragraph [0048]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 9, Robinson fails to teach wherein the chain extender is a low molecular weight glycol selected from 1,4-butanediol, propylene glycol, or diethylene glycol.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a  flexible polyurethane foam wherein the flexible intumescent firestop foam comprises a flame retardant polyol mixture and an isocyanate compound (page 2, paragraph [0038]), wherein the polyol mixture comprises 100 parts by weight of polyether polyol; 1 to 5 parts of water; 30 to 50 parts of flame retardant; 0 to 10 parts of thermal insulation filler; 2 to 6 parts of chain extender; 0.1 to 1.0 parts of silicone foam stabilizer; 0.3 to 1.0 parts of a UV absorber; 0.1 to 5 parts of thermal stabilizer; and 0.1 to 3.0 parts of catalyst (page 2, paragraphs [0030], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]), wherein the chain extender is a low molecular glycol selected from 1,4-butanediol, propylene glycol, or diethylene glycol (page 3, paragraph [0040]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 10, Robinson fails to teach wherein the catalyst comprises metallic compounds and tertiary amines.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a  flexible polyurethane foam wherein the flexible intumescent firestop foam comprises a flame retardant polyol mixture and an isocyanate compound (page 2, paragraph [0038]), wherein the polyol mixture comprises 100 parts by weight of polyether polyol; 1 to 5 parts of water; 30 to 50 parts of flame retardant; 0 to 10 parts of thermal insulation filler; 2 to 6 parts of chain extender; 0.1 to 1.0 parts of silicone foam stabilizer; 0.3 to 1.0 parts of a UV absorber; 0.1 to 5 parts of thermal stabilizer; and 0.1 to 3.0 parts of catalyst (page 2, paragraphs [0030], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]), wherein the catalyst comprises tertiary amines (page 3, paragraph [0042]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 11, Robinson fails to teach wherein both the smokestop joint sealant and the liquid applied waterproof coating further comprise a moisture curable liquid polymer resin with a viscosity ranging from 10,000 to 60,000 mPas; a plasticizer; a nano filler; an UV absorber; a thermal stabilizer; a moisture scavenger; an adhesion promoter; and a catalyst.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a smokestop joint sealant comprises a moisture curable liquid polymer resin with a viscosity ranging from 10,000 to 60,000 mPas; a plasticizer; a nano filler; an UV absorber; a thermal stabilizer; a moisture scavenger; an adhesion promoter; and a catalyst (page 2, paragraphs [0030], [0033], [0034], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]).
  It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 12, Robinson fails to teach wherein the moisture curable liquid polymer resin is selected from one or more of silane terminated polyurethane prepolymer, silylated polyether prepolymer, or a combination thereof.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a smokestop joint sealant comprises a moisture curable liquid polymer resin with a viscosity ranging from 10,000 to 60,000 mPas; a plasticizer; a nano filler; an UV absorber; a thermal stabilizer; a moisture scavenger; an adhesion promoter; and a catalyst (page 2, paragraphs [0030], [0033], [0034], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]), wherein the moisture curable liquid polymer resin is selected from one or more of silane terminated polyurethane prepolymer (page 2, paragraph [0038]).
  It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 13, Robinson fails to teach wherein the nano-filler comprises an organic surface-treated calcium carbonated nanoparticle.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a smokestop joint sealant comprises a moisture curable liquid polymer resin with a viscosity ranging from 10,000 to 60,000 mPas; a plasticizer; a nano filler; an UV absorber; a thermal stabilizer; a moisture scavenger; an adhesion promoter; and a catalyst (page 2, paragraphs [0030], [0033], [0034], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]), wherein the nano-filler comprising an organic surface treated calcium carbon nanoparticle (page 2, paragraph [0031]).
  It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 14, Robinson fails to teach wherein the moisture scavenger is selected from one or more of vinyltrimethoxysilane, vinyltriethoxysilane, or a combination thereof.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a smokestop joint sealant comprises a moisture curable liquid polymer resin with a viscosity ranging from 10,000 to 60,000 mPas; a plasticizer; a nano filler; an UV absorber; a thermal stabilizer; a moisture scavenger; an adhesion promoter; and a catalyst (page 2, paragraphs [0030], [0033], [0034], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]), wherein the moisture scavenger is selected from one or more of vinyltrimethoxysilane, vinyltriethoxysilane, or a combination thereof (page 2, paragraph [0035]).
  It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 15, Robinson fails to teach wherein the adhesion promoter is selected from one or more of (3-aminopropyl)trimethoxysilane, (3-aminopropyl)triethoxysilane, (3-glycidyloxypropyl) trimethoxsilane, (3-glycidyloxypropyl) triethoxysilane, N-2-aminoethyl-3-aminopropyltrimethoxysilane, N-2-aminoethyl-3-aminopropyltriethoxysilan, or a combination thereof.  However, Hulteen et al. teach a construction (page 1, paragraph [0001]) comprising a smokestop joint sealant comprises a moisture curable liquid polymer resin with a viscosity ranging from 10,000 to 60,000 mPas; a plasticizer; a nano filler; an UV absorber; a thermal stabilizer; a moisture scavenger; an adhesion promoter; and a catalyst (page 2, paragraphs [0030], [0033], [0034], [0038], page 3, paragraphs [0040], [0042], page 4, paragraph [0048]), wherein the adhesion promoter is (3-aminopropyl)trimethoxysilane (page 2, paragraph [0035]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 16, Robinson teaches wherein the flexible intumescent firestop has a density in a range of 0.05 g/cm3 to 0.16 g/cm3 (page 2, paragraph [0027]).
Regarding claim 17, Robinson teaches wherein the seamless stitching system resists to 0.5 MPa of water pressure for over 72 hours without water leakage, and is capable of withstanding flame temperature of over 600°C for more than two hours, and withstanding flame temperature of over 1000°C for more than one hour (page 2, paragraphs [0025]-[0027]).
Regarding claim 18, Robinson teaches wherein the irregular surface comprises corner, joints, or any shape of surface (page 9, paragraph [0071]).
Regarding claim 19, Robinson teaches a modular integrated construction joint (page 1, paragraph [0011]) comprising a first building module; a second building module or a structural wall (page 2, paragraphs [0025], [0026], page 9, paragraph [0071]); a joint between the first building module and the second building module or structural wall including a flexible seamless stitching system having high water resistance in one direction and high fire resistance and smoke resistance in both directions (page 1, paragraphs [0025], [0026]), the stitching system comprising a first injectable intumescent firestop foam with a closed cell structure, wherein the flexible intumescent firestop foam has a filling depth of at least 30 mm and the intumescent firestop foam has a thermal conductivity in a range of 0.03-0.08 W/(mK) (page 2, paragraphs [0026], [0027], page 7, paragraph [0060]); a second injectable intumescent firestop foam with a closed cell structure, wherein the flexible intumescent firestop foam has a thermal conductivity in a range of 0.03-0.08 W/(mK) (page 2, paragraphs [0026], [0027], page 7, paragraph [0060]); and a liquid applied waterproof coating disposed on top of the first flexible intumescent firestop foam, wherein the liquid applied waterproof coating has a fracture elongation of at least 400%, a tensile strength of at least 1.5 MPa of tensile strength, and a tensile adhesive strength of at least 0.08 MPa (page 9, paragraph [0075]); wherein the seamless stitching system has a movement accommodation capability of approximately 20% to 60%, and wherein the flexible seamless stitching system can accommodate an irregular joint surface (page 2, paragraphs [0026], [0027]).
Robinson fails to teach a flexible moisture curable smokestop joint sealant between the first and second flexible intumescent firestop foam, wherein the first flexible intumescent firestop foam, the joint sealant, and the second flexible intumescent firestop foam are arranged from top to bottom, and wherein the smokestop joint sealant has a fracture elongation of at leas 700%, a filling depth that is at least half of the joint width, a tensile strength of at least 1.5 MPa, and a tensile adhesion strength of at least 0.5 MPa.  However, Hulteen et al. teach a construction comprising a flexible moisture curable smokestop joint sealant between the first and second flexible intumescent firestop foam, wherein the first flexible intumescent firestop foam, the joint sealant, and the second flexible intumescent firestop foam are arranged from top to bottom, and wherein the smokestop joint sealant has a fracture elongation of at least 700% (page 2, paragraphs [0028], [0030], [0035], [0037]), a filling depth that is at least half of the joint width (page 4, paragraphs [0051], [0053], [0054]), a tensile strength of at least 1.5 MPa, and a tensile adhesion strength of at least 0.5 MPa (page 4, paragraphs [0058], [0059]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the joint sealant of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).
Regarding claim 20, Robinson teaches a modular integrated construction joint (page 1, paragraph [0011]) comprising a first building module; a second building module or a structural wall (page 2, paragraphs [0025], [0026], page 9, paragraph [0071]); a joint between the first building module and the second building module or structural wall including a flexible seamless stitching system having high fire resistance in one direction, firestop in the core and high water resistance in an opposite direction (page 1, paragraphs [0025], [0026]), the stitching system comprising an injectable intumescent firestop foam with a closed cell structure on top of the joint sealant, wherein the flexible intumescent firestop foam has a filling depth of at least 30 mm, and the intumescent firestop foam has a thermal conductivity in a range of 0.03-0.08 W/(mK) (page 2, paragraphs [0026], [0027], page 7, paragraph [0060]); a liquid applied waterproof coating disposed on surface of the injectable intumescent firestop foam, wherein the liquid waterproof coating has a fracture elongation of at least 400%, a tensile strength of at least 1.5 MPa of tensile strength, and a tensile adhesive strength of at least 0.8 MPa (page 9, paragraph [0075]); wherein the seamless stitching system has a movement accommodation capability of approximately 20% to 50%, and wherein the flexible seamless stitching system can accommodate an irregular joint surface (page 2, paragraphs [0026], [0027]).
Robinson fails to teach a flexible moisture curable smokestop joint sealant with a fracture elongation of at least 700%, wherein the smokestop joint sealant has a filling depth that is at least half of the joint width, a tensile strength of at least 1.5 MPa, and a tensile adhesion strength of at least 0.5 MPa.  However, Hulteen et al. teach a construction comprising a flexible moisture curable smokestop joint sealant with a fracture elongation of at least 700% (page 2, paragraphs [0028], [0030], [0035], [0037]), wherein the smokestop joint sealant has a filling depth that is at least half of the joint width (page 4, paragraphs [0051], [0053], [0054]), a tensile strength of at least 1.5 MPa, and a tensile adhesion strength of at least 0.5 MPa (page 4, paragraphs [0058], [0059]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the joint sealant of Hulteen et al. in the construction joint of Robinson in order to provide firestop materials for treating penetrations (Hulteen et al., page 1, paragraph [0002]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/26/2022